Appeal from a judgment of the Livingston County Court (Joan S. Kohout, A.J.), rendered June 1, 2006. The judgment convicted defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of two counts of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Defendant failed to preserve for our review her challenge to the constitutionality of Penal Law § 220.39 (1) (see generally People v Packer, 31 AD3d 1169, 1170-1171 [2006], lv denied 7 NY3d 869 [2006]), and the bargained-for sentence is not unduly harsh or severe. Present—Martoche, J.P., Smith, Centra, Peradotto and Green, JJ.